Deutsche Bank Natl. Trust Co. v Clark (2020 NY Slip Op 06101)





Deutsche Bank Natl. Trust Co. v Clark


2020 NY Slip Op 06101


Decided on October 28, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2018-11283
 (Index No. 19199/11)

[*1]Deutsche Bank National Trust Company, etc., respondent, 
vCarrie Clark, et al., defendants, Peter Strugatz, appellant.


Ronald D. Weiss, P.C., Melville, NY, for appellant.
Shapiro DiCarlo & Barak, LLC, Rochester, NY (Virginia C. Grapensteter of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Peter Strugatz appeals from an order of the Supreme Court, Suffolk County (C. Randall Hinrichs, J.), dated May 3, 2018. The order, insofar as appealed from, denied that defendant's cross motion to dismiss the complaint insofar as asserted against him for failure to comply with RPAPL 1304.
ORDERED that the order is affirmed insofar as appealed from, with costs.
We affirm. The defendant's "simple denial of receipt [of a RPAPL 1304 notice], without more, is insufficient to establish prima facie entitlement to judgment as a matter of law dismissing the complaint for failure to comply with the requirements of RPAPL 1304" (Citibank, N.A. v Conti-Scheurer, 172 AD3d 17, 24; see PennyMac Corp. v Kahn, 178 AD3d 1064, 1066; LNV Corp. v Sofer, 171 AD3d 1033, 1038).
DILLON, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court